Citation Nr: 0731227	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disability, 
to include secondary to fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and a friend


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1989 to May 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that in pertinent part denied service connection 
for back pain.  

The Board remanded the case in September 2006 for further 
development.


FINDINGS OF FACT

1.  Good cause for failure to report for a March 2007 VA 
compensation examination has not been shown.

2.  The evidence of record does not tend to associate a low 
back disability with active service or with any service-
connected disability.  


CONCLUSION OF LAW

A disability manifested by low back pain associated with 
fibromyalgia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2007).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate her claim.  VA provided notice letters 
in February 2005, March 2006, and September 2006, which 
informed the veteran of what evidence is needed to 
substantiate this claim, what evidence she was responsible 
for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter prior to the initial adverse 
decision, as recommended in Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

VA provided the additional notices recommended by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, in March 
2006 and September 2006.  Thus, no unfair prejudice will 
result from the Board's handling of the matter at this time.  

Although no relevant VA examination report is associated with 
the claims files, this is because the veteran, without good 
cause, has failed to report for such examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81(2006) (where the 
Court listed the elements that trigger VA's duty to examine 
the veteran).

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which she served, 
her medical records, and all pertinent medical and lay 
evidence.  38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2007).  

The veteran's DD-214 reflects that she did not serve in the 
Persian Gulf theatre of operations.  Thus, presumptive 
service connection for undiagnosed illness manifested by back 
pain is not available.  

The service medical records (SMRs) reflect no relevant 
abnormality upon entry into active military service in 
January 1989.  The SMRs reflect treatment for cervical pain 
on many occasions.  One such report, dated in April 1998, 
also indicated decreased thoracic motion.  No lumbar 
limitation was noted.  Another April 1998 report also showed 
complaints of right-sided back pain.  No separation 
examination report is of record nor is there a medical 
history questionnaire upon which the veteran might have 
recorded continuing back pain at the time of separation.  

VA records reflect various complaints of physical ailments 
beginning shortly after separation from active service; 
however, the earliest post-service mention of low back pain 
appears in a March 2004 VA clinical treatment record.  The 
report notes back pain and a 9-year history of multiple 
arthritic joints.  

An April 2004 VA rheumatology consultation report notes that 
while the veteran reported chronic low back pain, only the 
right elbow was currently painful.  There was no deformity or 
tenderness of the spine.  A July 2004 VA rheumatology 
consultation report reflects polyarthralgia with a complaint 
of right elbow pain.  In September 2004, the veteran reported 
middle back pain that began one year earlier.  

An October 2004 VA rheumatology clinic consultation report 
contains a diagnosis of probable fibromyalgia in response to 
the veteran's reported right shoulder pain that migrated to 
the back, hips, and right elbow.  Thus, within the context of 
this report, the examiner attributed the veteran's back pains 
to fibromyalgia.  

In March 2005, the veteran reported that she had been 
suffering back pain for two years.  Another March 2005 VA 
clinical treatment report notes two significant facts.  
First, the veteran said that her back pain started "several 
years ago" when she tried to increase her Topamax(r) dosage.  
Second, she reported that there was no history of injury of 
which she was aware.  

A March 2005 physical therapy report notes a two-year history 
of back pain.  In October 2005, the veteran asserted that her 
back pain was caused by fibromyalgia.  

In April 2006, the veteran testified before the undersigned 
that her spine down to the right hip was tight and painful.  
She testified that she received all care at the VA Medical 
Center.  Her daughter testified that the veteran needed 
assistance getting out of chair, because of back pain.  

In September 2006, the Board denied service connection for 
fibromyalgia and remanded the claim for service connection 
for back pain for an examination.  

The claims file reflects that the veteran was notified of an 
examination scheduled for March 24, 2007, and that failure to 
report for the examination might result in denial of the 
claim.  No reason was given for failure to report nor has she 
demonstrated or set forth good cause for such failure.  The 
governing regulation is clear that where entitlement to a 
benefit cannot be established without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination or reexamination, 
action shall be taken in accordance with paragraph (b) of 
this section.  38 C.F.R. § 3.655.  

The veteran was advised by the RO that failure to report 
could result in a denial of service connection benefits.  
This notice is sufficient to invoke § 3.655 without violating 
the safeguard against unfair prejudice set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The evidence of record fails to link the veteran's low back 
pain to active service or to a service-connected disability.  
Rather, the record reflects that the veteran's back pain has 
been attributed to fibromyalgia, a diagnosed non-service-
connected disability.  Thus, a current diagnosis has been 
offered.  However, there is no medical evidence of a link to 
active service or to service-connected disability.  

The veteran may herself believe that a current low back 
disability is causally related to active service.  However, 
she has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Although competent medical evidence attributes back pain to 
fibromyalgia, this is to no avail because service connection 
for fibromyalgia has not been granted.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Direct service connection and secondary 
service connection for back disability is therefore denied.  




ORDER

Service connection for back disability, to include secondary 
to fibromyalgia, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


